[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                          FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                            ________________________ ELEVENTH CIRCUIT
                                                              JUNE 5, 2009
                                 No. 08-13840               THOMAS K. KAHN
                             Non-Argument Calendar              CLERK
                           ________________________

                     D. C. Docket No. 06-00876-CV-CC-1

LETRENIA L. WILLIAMS,

                                                             Plaintiff-Appellant,

                                    versus

TIM GEITHNER,
Secretary Department of
Treasury,

                                                            Defendant-Appellee,

BETTYE ATWATER,
PAM GILSMAN, et al.,

                                                                    Defendants.


                           ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                 (June 5, 2009)
Before BIRCH, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Letrenia L. Williams, proceeding pro se, appeals from the district court’s

grant of summary judgment to the Department of Treasury in her employment

discrimination action. For the reasons set forth below, we affirm.

                                           I.

      Williams, a former employee of the Internal Revenue Service (“IRS”), filed

the instant pro se employment discrimination action, pursuant to Title VII of the

Civil Rights Act of 1964. In her complaint, she alleged various claims, including

racial discrimination, retaliation, and a hostile work environment. After discovery

was completed, a magistrate judge issued a lengthy report, recommending that the

district court grant the IRS summary judgment on all of Williams’s claims. On

January 16, 2008, the district court adopted the magistrate’s report and entered a

final judgment in the IRS’s favor.

      Williams thereafter filed three motions for reconsideration. On April 16,

2008, the district court entered a single order denying all three motions. Williams

then filed a “motion for relief from judgment and orders,” citing both

Fed.R.Civ.P. 59(e) and 60(b). On June 17, 2008, the district court denied the

motion, citing the court’s local rule prohibiting a party from filing a motion to



                                           2
reconsider the denial of a previous motion to reconsider.

      Less than one week later, Williams filed a notice of appeal, but did not

specify the order from which she was appealing. Acting sua sponte, we entered an

order dismissing her appeal in part. We concluded that Williams’s appeal was

untimely with respect to both the district court’s underlying January 16 order

granting the IRS summary judgment and the court’s April 16 order denying

Williams’s three reconsideration motions. However, we permitted Williams’s

appeal to proceed with respect to the court’s June 17 order.

                                         II.

      As just discussed, we have limited the scope of this appeal to the district

court’s June 17 order denying Williams’s fourth motion for reconsideration. We

review the denial of a motion for reconsideration, whether brought under Rule

59(e) or Rule 60(b), for an abuse of discretion. Farris v. United States, 333 F.3d

1211, 1216 (11th Cir. 2003) (Rule 60(b)); Sanderlin v. Seminole Tribe of Florida,

243 F.3d 1282, 1285 (11th Cir. 2001) (Rule 59(e)).

                                         III.

      On appeal, Williams offers absolutely no argument in her brief challenging

the court’s June 17 order, as all of her arguments relate to the underlying summary

judgment order. Indeed, Williams explicitly states in her brief that she seeks



                                          3
review only of that underlying order. As a result, Williams has abandoned any

argument on appeal challenging the June 17 order, the only order over which we

have jurisdiction. See Horsley v. Feldt, 304 F.3d 1125, 1131 n.1 (11th Cir. 2002)

(arguments not raised on appeal by a pro se litigant are abandoned). Accordingly,

we affirm.1

        AFFIRMED.




        1
           In any event, we note that it is doubtful that the court abused its discretion by denying
Williams’s fourth motion for reconsideration, as it relied on an unambiguous local rule prohibiting
parties from filing motions to reconsider the denial of a previous motion to reconsider. N.D. Ga.
R. 7.2(E) (“Parties and attorneys for the parties shall not file motions to reconsider the court’s denial
of a prior motion for reconsideration.”); see Reese v. Herbert, 527 F.3d 1253, 1267 n.22 (11th Cir.
2008) (“We give great deference to a district court’s interpretation of its local rules.”) (quotation and
alteration omitted).

                                                   4